The opinion of the Court was delivered by
Mr. Justice Gantt.
Although for myself I am not able to draw any discrimination between this and the cases adjudged, of admitting tradesmen’s books; yet, independent of that evidence, the testimony offered by the plaintiff, that the defendant had received'the seine after the death of the intestate, *221and the notoriety of the fact, that supplies furnished by tradesmen at the plantation of Charles Pinckney, (whose overseer the intestate was,) " ^ # were never on his credit, together with the' picions which attach, that the testimony George Perrin did not comport with the merits and justice of the case, lead me to say that new trial should be granted.
Grimké, Colcock, Cheves, JYott, and Johnson, J. concurred.